In re Brown, Bridgett Elaine; Cortello, Glenn; Brewer, Michael;—Defendant(s); Applying for Supervisory and/or Remedial Writs, Parish of Rapides, 9th Judicial District Court Div. D, Nos. 272039, 272241, 272187, 270219, 272534, 272533, 272526, 272187, 272058; to the Court of Appeal, Third Circuit, No. KW 04-00457.
Stay lifted; writ denied.
CALOGERO, C.J., would grant and remand for evidentiary hearing.
KIMBALL, J., would grant and remand for evidentiary hearing.
WEIMER, J., would grant and remand for evidentiary hearing.